DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 12/28/2020 has been entered.  Claims 1-2 and 5 remain pending in the application.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, there is no antecedent basis in the specification for "wherein the outer sole does not contain polymers other than the chlorinated polyethylene-based elastomer" and "wherein the outer sole is formed of a single foamed layer".
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wawrousek (US 2013/0276333 A1) as evidenced by Alia (US 4,197,381 A) and further in view of Silvis (US 2010/0143651 A1).
	Regarding claim 1, Wawrousek discloses an outer sole (an outer sole formed by a plurality of pods 610; figs. 19A-19B; paras. 0108-0109), comprising a thermoplastic elastomer (a thermoplastic elastomer, which is chlorinated polyethylene; paras. 0010, 0049), wherein the thermoplastic elastomer contains a chlorinated polyethylene-based elastomer alone (chlorinated polyethylene; paras. 0010, 0049; claims 1, 5), wherein the outer sole does not contain polymers other than the chlorinated polyethylene-based elastomer (the thermoplastic elastomer consists of chlorinated polyethylene; paras. 0010, 0049; claims 1, 5), and wherein the outer sole is formed of a single foamed layer (a single foamed layer 140; figs. 1D-1F; paras. 0012, 0065; claim 1).  Applicant has defined the term 'thermoplastic elastomer" refers to an elastomer that softens and becomes fluid upon heating and then returns to become rubber-like and elastic upon cooling in para. 0031 and further defines the thermoplastic elastomer includes a chlorinated polyethylene-based elastomer in para. 0032.  As further evidenced by Alia, a chlorinated polyethylene is an elastomer (col. 4, ll. 47-51; claim 7).  Therefore the chlorinated polyethylene meets the claimed feature of a thermoplastic elastomer and further meets the claimed feature that the thermoplastic elastomer contains a chlorinated polyethylene-based elastomer alone.
Wawrousek does not explicitly disclose wherein the chlorinated polyethylene has a chlorine content of 25% by mass to 45% by mass in a whole chlorinated polyethylene and the outer sole having a surface free energy of 12 mJ/m2 or higher across an entire surface of the outer sole.  However, Silvis teaches an outer sole (an outsole of a footwear; para. 0070), comprising a chlorinated polyethylene (the outsole is made from a composition comprising a halogenated ethylene-based polymer, which is a chlorinated polyethylene; paras. 0109, 0111, 
Regarding claim 5, Wawrousek and Silvis, in combination, disclose the outer sole according to claim 1, and Wawrousek further discloses a shoe comprising the outer sole (shoe 600; figs. 19A-19B; paras. 0108-0109).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wawrousek (US 2013/0276333 A1) and Silvis (US 2010/0143651 A1) further in view of Kayashima (US 2009/0049717 A1).
Regarding claim 2, Wawrousek and Silvis, in combination, disclose the outer sole according to claim 1, but Wawrousek does not explicitly disclose wherein the outer sole has an arithmetic mean roughness, Ra, of 1000 micrometers or lower.  However, Wawrousek does disclose wherein the outsole has a roughened ground-contact surface (para. 0069).  Further, Kayashima teaches wherein an outer sole (fig. 5; para. 0056; item 52) has an arithmetic mean roughness, Ra, of lower than 1000 micrometers (shallow grooves formed on the ground contact surface of the sole, which render an arithmetic mean roughness, Ra, within the range of 10 to 100 micrometers; para. 0056).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the outer sole as disclosed by Silvis, with wherein the outer sole has an arithmetic mean roughness, Ra, of 1000 micrometers or lower, as taught by Kayashima, in order to provide a shoe outsole with improved anti-slip performance.
Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment. Applicant's arguments have been fully considered but, as they are drawn to the newly amended limitations not previously examined, are moot in view of the newly modified ground(s) of rejection as discussed supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Yabushita (US 2010/0146823 A1) also directed to an outsole made of a chlorinated polyethylene.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732